Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sztuk et al. (2020/0209628).
 	Regarding claim 1, Sztuk discloses an eye-tracking device, comprising: a display frame (103); a temple extension coupled to the display frame (104a, 104b); an infrared eye-tracking camera disposed on the display frame (114a, 114b); a plurality of infrared-visible fiducial markers (132a, 132b, 132c, 132d) disposed on the temple extension, the plurality of infrared-visible fiducial markers having a factory-calibrated spatial relationship relative to each other and to the infrared eye-tracking camera while the eye- tracking device is in a factory-calibrated state (par. 36); one or more infrared illuminators (116a, 116b) disposed on the display frame and configured to illuminate the plurality of infrared-visible fiducial markers; and a computer configured to: acquire, via the infrared eye-tracking camera, a reference image while the eye-tracking device is in the factory-calibrated state, the reference image measuring the factory-calibrated spatial relationship of the plurality of infrared-visible fiducial markers relative to each other and relative to the infrared eye-tracking camera while the eye- tracking device is in the factory-calibrated state (par. 39); acquire, via the eye-tracking camera, a field image measuring an updated spatial relationship of the plurality of infrared-visible fiducial markers relative each other and relative to the infrared eye-tracking camera (par. 91); and field calibrate the eye-tracking device based on the reference image and the field image (see par. 39, 70, and 91; note that the spatial relationship between camera 114a and target 130a can be recalibrated based on the fiducial markers 130a and 130b over and over again starting from the factory).
	Regarding claim 2, Sztuk discloses the infrared-visible fiducial markers are color-light invisible.  That is, the fiducial markers 132a-132d, being infrared visible, are inherently invisible to some color lights.
	Regarding claim 3, Sztuk discloses factory calibration of the eye-tracking device includes determining one or more extrinsic parameters of the infrared eye-tracking camera including an orientation of the infrared eye-tracking camera while the infrared eye-tracking camera is in the factory-calibrated state and one or more intrinsic parameters of the infrared eye-tracking camera including a focal length of the infrared eye- tracking camera while the infrared camera is in the factory-calibrated state, and wherein field calibrating the eye-tracking device includes estimating one or more updated extrinsic parameters of the infrared eye-tracking camera including an updated orientation of the infrared eye-tracking camera or one or more updated intrinsic parameters of the infrared eye-tracking camera including an updated focal length of the infrared eye-tracking camera (note par. 26, 32, 39, 58, and 59).
	Regarding claim 4, Sztuk discloses the computer is configured to field calibrate the eye-tracking device at least in part by updating eye-tracking to compensate for a shift in a position from which the infrared eye-tracking camera estimates a position of a pupil of a user's eye based on a change in appearance of the one or more sensor-conspicuous fiducial markers between the reference image and the field image (par. 39, 85, 90).
	Regarding claim 5, Sztuk discloses a display, and wherein the computer is configured to field calibrate the eye-tracking device at least in part by adjusting a position of content visually presented on the display based on a change in appearance of the one or more sensor-conspicuous fiducial markers between the reference image and the field image (par. 79).
	Regarding clam 6, Sztuk discloses the field image is acquired responsive to a deviation of a calibration parameter being greater than a deviation (par. 26, 91, 97, 98).
	Regarding claims 7-11, and 13-19, see similar rejections as set forth above. 
	Regarding claim 20, Sztuk inherently discloses the field image is acquired according to a designated sampling frequency.  That is, the cameras in Sztuk inherently capture images in certain frequency.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sztuk et al. (2020/0209628).
 	Regarding claim 12, Sztuk does not disclose the device is a vehicle, wherein the infrared camera is disposed on a frame of the vehicle, and wherein the one or more infrared- visible, color-light invisible fiducial markers are positioned on an area of the frame of the vehicle that is in a field of view of the infrared camera.  However, Sztuk teaches that the device can be used in various other platforms (par. 105).  Since a vehicle is one of the well known platforms for carrying out VR, AR, or MR operations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sztuk’s HMD on a vehicle to perform the well known functions as claimed.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422